Opinion by
Oliver, C.J.
In accordance with stipulation of counsel that the items marked “K” consist of rattaneore kleenex box covers the same in all material respects as those the subject of Quon Quon Company v. United States (41 Cust. Ct. 178, C.D. 2038) and the items marked “W” consist of trays, etc., not in part of rattan, similar in all material respects to those the subject of Abstract 66729, the claim at 16% percent ad valorem under the provision in paragraph 412, as modified by the Annecy Protocol to the General Agreement on Tariffs and Trade (T.D. 52373), supplemented by Presidential proclamation (T.D. 52476), for manufactures of wood, not specially provided for, was sustained. The items marked “F,” stipulated to consist of rattaneore flower cages the same as those the subject of Quon Quon Company v. United States (41 Cust. Ct. 181, C.D. 2039) and the items marked “R” or “B,” stipulated to consist of trays in part of rattan or bamboo similar to those the subject of said Abstract 66729, were held dutiable at 45 percent under paragraph 409 as articles, wholly or partly manufactured of rattan, or at 25 percent under the provision in said paragraph, as modified by the Japanese Protocol to the General Agreement on Tariffs and Trade (T.D. 53865), supplemented by Presidential proclamation (T.D. 53877). The items marked “T,” stipulated to consist of rattaneore tabletops the same as those the subject of United States v. Quon Quon Company (46 CCPA 70, C.A.D. 699), were held dutiable at the appropriate rate, depending upon the date of entry, under the provision in paragraph 412, as modified by the General Agreement on Tariffs and Trade (T.D. 51802) or by the Sixth Protocol to the General Agreement on Tariffs and Trade (T.D. 54108), for parts of furniture; certain items marked “H,” stipulated not to consist of 'baskets but of rattan hats, were held dutiable at 12% percent under the provision in paragraph 1504(b) (1), as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade (T.D. 52739), supplemented by Presidential proclamation (T.D. 52857), for hats, wholly or in chief value of rattan, not bleached, dyed, colored, or stained; and the items marked “M,” stipulated to consist of aluminum household holloware *317baskets, were held dutiable at 3% cents per pound and 17 percent ad valorem under the provision in paragraph 339, as modified by T.D. 54108, for household utensils, composed wholly or in chief value of aluminum, as claimed.